Citation Nr: 0417364	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  93-28 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Robert D. Marcinkowski, 
Attorney At Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The appellant had active duty for training in the United 
States Coast Guard from April to September 1967, and was in 
the Coast Guard reserves between October 1967 and August 
1973.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied entitlement to 
service connection for a psychiatric disorder.  The Board 
remanded this matter to the RO in June 1995 and the appellant 
testified at a personal hearing in August 1997.  In an August 
1998 decision, the Board also denied entitlement to service 
connection for a psychiatric disorder.  

The appellant appealed the claims to the United States Court 
of Appeals for Veterans Claims (Court).  In an October 1999 
order, the Court vacated and remanded the case to the Board 
for further development.  The Board remanded the matter to 
the RO in July 2000.

The Board again denied entitlement to service connection for 
a psychiatric disorder, in a January 2003 decision.  A 
December 2003 Court order vacated the January 2003 decision 
and remanded it for further development finding that the 
appellant was provided inadequate notice under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (VCAA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Court approved December 2003 Joint Motion for Remand 
notes that VA failed to satisfy that portion of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), which requires VA to notify 
the claimant of any information and evidence necessary to 
substantiate the claim and also inform the claimant what 
evidence will be provided by VA and what evidence is to be 
provided by the claimant.  After a preliminary review of the 
record on appeal, the Board notes that the appellant has not 
been notified as to what specific evidence was to be provided 
by VA and what specific evidence he is to provide for his 
claim as is required under the VCAA.  38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  Hence, 
further development is required. 

Accordingly, this case hereby is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA, 
and its implementing regulations, are 
completed as to the issue on appeal.  In 
particular, the RO must ensure that the 
notification requirements and development 
procedures now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 
as well as the implementing regulations, 
are fully complied with and satisfied.  
This includes specifically notifying the 
appellant in writing of the information 
and evidence necessary to substantiate 
the claim, notice of what evidence, if 
any, must be obtained by him, and notice 
of what evidence, if any, will be 
obtained by VA on his behalf.  The 
particular evidence that VA will secure, 
and that the appellant must secure, must 
be discussed.  See Charles, 16 Vet. App. 
at 373-75; Quartuccio, 16 Vet. App 
at 186-87.  

2.  If the appellant replies to any 
notice provided by the RO, the RO should 
attempt to secure from any identified 
source records that have yet to be 
associated with the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts, the 
RO is unable to secure any evidence, it 
must notify the appellant and (a) 
identify the specific records that it is 
unable to obtain; (b) briefly explain the 
efforts it has made to obtain that 
evidence; and (c) describe any further 
action will take with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

3.  Thereafter, the RO should undertake 
any further development, include 
obtaining any relevant medical opinion, 
deemed necessary and readjudicate the 
appellant's claim.  If the determination 
remains unfavorable to the appellant, he 
and his representative must be furnished 
an appropriate supplemental statement of 
the case and given an opportunity to 
respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the appellant until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to accord the 
appellant due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




